Citation Nr: 0433965	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-00 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to June 5, 2000, 
for an increase in a noncompensable rating for pes planus 
with bunion, bilateral, postoperative, degenerative joint 
disease.

2.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of a left 
shoulder injury.

3.  Whether new and material evidence was received to reopen 
a claim for service connection for residuals of a neck 
injury.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for sinusitis, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for peripheral vascular 
disease, to include as due to an undiagnosed illness.
REPRESENTATION

Appellant represented by:	James Fling, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1989 through March 1993.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In the 
pertinent portion of this decision, the RO granted an 
increased rating to 30 percent, effective June 5, 2000, for 
the veteran's bilateral foot disability, denied claims for 
service connection for residuals of injuries to the left 
shoulder and neck (finding that these claims, previously 
denied in September 1993, were not reopened), and denied 
claims for service connection for headaches, sinusitis, and 
peripheral vascular disease, to include as due to undiagnosed 
illness.

While the veteran submitted a notice of disagreement (NOD) 
with respect to the effective date for his grant of service 
connection and rating for PTSD, he did not submit a timely 
appeal.  Consequently, that issue is not before the Board.


While the November 2002 statement of the case (SOC) listed 
entitlement to an increased rating for a skin rash as one of 
the issues on appeal, the veteran did not raise this issue on 
his NOD, nor did he identify it as an issue he wished to 
appeal on his December 2002 VA Form 9.  Consequently, that 
issue is not before the Board.

The veteran had claimed service connection for fatigue or 
sleep disorder, to include as due to an undiagnosed illness, 
however the issue was not addressed by the RO in the February 
2001 rating decision.  Consequently, that issue is not before 
the Board.


Additionally, while the veteran appears to have raised claims 
for disabilities due to in-service exposure to radiation, no 
RO decision has addressed radiation.  Issue involving sleep 
disorder and in-service exposure to radiation have not been 
addressed by the agency of original jurisdiction, and are 
referred to the RO for action deemed appropriate. 

While testifying at a September 2004 Travel Board Hearing 
before the undersigned Acting Veterans Law Judge at the Waco, 
Texas, RO, the veteran withdrew his appeal for an earlier 
effective date for a grant of additional compensation 
benefits for his spouse.  Consequently, that issue is not 
before the Board.

The claims for service connection for residuals of a left 
shoulder injury and residuals of a neck injury were denied in 
a previous RO decision, which the veteran failed to appeal in 
a timely fashion. [See the September 1993 RO decision denying 
service connection for residuals of left shoulder and neck 
injuries.]  Generally, a final VA rating decision may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7105(c).  Under 
38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  While the 
November 2002 SOC and the March 2004 supplemental SOC (SSOC) 
appear to address these claims de novo, without discussing 
whether they were reopened, because there was a final 
decision on these matters prior to the February 2001 rating, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claims.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  These issues have been recharacterized accordingly.

The veteran relocated to Texas and his file is now in the 
jurisdiction of the Waco, Texas, RO.  

The issues of whether new and material evidence was received 
to reopen claims for service connection for residuals of 
injuries to the neck and left shoulder, and the issues of 
entitlement to service connection for headaches, sinusitis, 
and peripheral vascular disease, to include as related to an 
undiagnosed illness, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 1993 RO decision granted service connection and a 
noncompensable rating for pes planus with bunion, bilateral, 
postoperative, effective from March 14, 1993 (the day after 
separation from service), and the veteran did not appeal that 
decision.  That decision is now final.

2.  On September 14, 1999, the RO received the veteran's 
claim for an increase in the noncompensable rating for his 
bilateral foot disorder.  The RO denied that claim in 
December 1999, and the veteran did not appeal that decision.  
That decision is now final.

3.  On June 5, 2000, the RO received the veteran's claim for 
an increase in the noncompensable rating for his bilateral 
foot disorder.  The RO subsequently granted an increased 
rating of 30 percent for the bilateral foot disorder, 
effective from June 5, 2000.  

4.  September 24, 1999 is the earliest date within the year 
preceding the June 5, 2000 claim that it is factually 
ascertainable that the veteran's postoperative disorder of 
the right and left feet involved mild hallux valgus deformity 
with pain. 
 5.  It is not factually ascertainable that the veteran's 
right and left foot disorders worsened beyond the 10 percent 
level (per foot) within the year preceding the June 5, 2000 
claim.


CONCLUSIONS OF LAW

1.  Separate 10 percent disability ratings for each (the 
right and left) foot is warranted, effective September 24, 
1999.  38 U.S.C.A. §§ 1155, 5110 (West  2002); 38 C.F.R. § 
3.400 (2004). 
 
2.  An earlier effective date prior to June 5, 2000 for an 
increase beyond 10 percent (per foot) for service-connected 
disabilities of the feet is not warranted.  38 U.S.C.A. §§ 
1155, 5110 (West  2002); 38 C.F.R. § 3.400 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veteran's Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  

VA has fully complied with the mandates of the VCAA as they 
pertain to the matter addressed in this decision.  The claim 
has been considered on the merits, and well-groundedness is 
not an issue.

By way of the February 2001 RO decision, the veteran was 
informed of the reasons why his claim was not granted to his 
satisfaction.  In letters dated in March 2001 and April 2003, 
VA informed the veteran of the VCAA, VA's duties and 
responsibilities under the act, and the veteran's and VA's 
respective responsibilities with regard to claims 
development. 
In the November 2002 SOC and the March 2004 SSOC, the 
appellant was advised of the controlling law and regulations.  
These communications, as well as correspondence from VA dated 
in March 2001, April 2003, and September 2003, clearly 
explained his rights and responsibilities and advised him 
what evidence was of record and what type of evidence could 
substantiate his claim.  Furthermore, they (and specifically 
the VA correspondence dated in March 2001, April 2003, and 
September 2003) advised him of his and VA's respective 
responsibilities in the development of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits and that the VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  The 
March 2001 letter informed the veteran that he should provide 
any other evidence he wished the VA to consider or sufficient 
information so that VA could obtain it for him.

In the instant case, the AOJ did not notify the appellant of 
the VCAA prior to the February 2001 decision, however, in a 
July 2000 letter, VA did provide notice of the type of 
information and evidence necessary to substantiate the claim 
and of the duties to obtain or provide evidence.  While this 
notice predated the passage of the VCAA, (and as such, 
included discussion of the concept of well-groundedness), the 
Board finds that the lack of VCAA notice prior to the AOJ 
decision did not result in prejudicial error in this case.  
The Court held that failure to provide notice prior to an 
initial AOJ adjudication may not be error if there is either 
(1) subsequent full VCAA compliance and readjudication by the 
AOJ, or (2) a finding that failure to provide pre-AOJ initial 
adjudication notice constitutes harmless error.  



As noted above, the RO notified appellant of the VCAA and 
evidence and information necessary to substantiate his claim 
and the duties to obtain or provide evidence in March 2001, 
April 2003, and September 2003.  The RO notified appellant of 
the responsibilities of the VA and the claimant in developing 
the record.  Specifically, the RO notified appellant that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  The RO notified appellant of 
what the evidence must show in order to support the claim and 
requested appellant to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  

The RO notified appellant the reasons why he was or was not 
entitled to the benefit sought in the February 2001 rating 
decision, the November 2002 SOC and the March 2004 SSOC.  The 
RO notified appellant of the laws and regulations pertaining 
to earlier effective dates, and provided a detailed 
explanation why such was or was not warranted under the 
applicable laws and regulations based on the evidence 
provided.  

In September 2004, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge.  He specifically 
stated he did not have any additional evidence pertaining to 
the issue addressed in this decision.  Also in September 
2004, the RO notified the veteran that he had an additional 
90 days in which to submit any other evidence or argument.  
In the September 2004 letter, the RO notified the veteran 
that his appeal was to be forwarded to the Board for final 
disposition.  He was advised to contact the RO about various 
matters, including the submission of any other new evidence.  
No other evidence or argument was submitted.  The duty to 
notify appellant has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record includes the veteran's service medical records, 
medical records showing treatment since service, a transcript 
of the veteran's hearing, and a VA medical examination with 
medical opinions regarding the nature and severity of his 
bilateral foot disorders.  There is no indication that any 
pertinent records remain outstanding and, accordingly, all 
notice and duty to assist requirements are met.

Factual Background 

During service, in June 1992, the veteran underwent right and 
left bunionectomies, specifically identified as "bilateral 
ostectomy of the first metatarsal heads" to alleviate 
problems associated with medial metatarsal prominence on the 
right and left feet.

In April 1993, the veteran submitted his initial claim for 
service connection for right and left foot disorders.  A July 
1993 RO decision granted service connection and a 
noncompensable (0 percent) rating for pes planus with 
bunions, bilateral, postoperative, effective from March 14, 
1993 (the day after his release from active duty).  Documents 
in the claims folder indicate the veteran did not appeal the 
July 1993 RO decision.

On September 14, 1999, the RO received the veteran's claim 
for an increased (compensable) rating for the bilateral foot 
disability.  VA outpatient treatment records showed 
complaints of painful feet (outpatient treatment record dated 
September 14, 1999), a return of hallux valgus since surgery, 
with pain across all metatarsal-phalangeal joints (outpatient 
treatment record dated September 24, 1999), and X-ray 
findings of bilateral mild hallux valgus deformities (dated 
September 24, 1999).  A VA medical examination was scheduled 
but the veteran failed to report.  The RO denied the claim 
for increase in December 1999.

A VA Persian Gulf Registry examination in April 2000 revealed 
that the veteran's toes, the bottoms of his feet, and the 
distal quarter of the feet showed rubor discoloration.  
Additionally, it was noted that the feet were cool to the 
touch and appeared slightly macerated.  The impression 
included bilateral bunions and bilateral bunionectomies. 
On June 5, 2000, the RO received a statement from the veteran 
requesting re-evaluation of his service-connected bilateral 
foot condition.  The RO thereafter obtained additional 
treatment records and provided a VA examination of the feet.  
In pertinent part, the October 2000 VA examination report 
noted complaints of daily pain and stiffness in the feet.  
Findings on physical examination included a reoccurrence of 
the veteran's bunions, pain and tenderness in the areas of 
the bunions and along the plantar facial plane, minimal arch 
support, bilateral pes planus with foot pain, and early 
arthritis secondary to the problems associated with the 
surgery and the bunions.  October 2000 X-rays revealed mild 
hallux valgus formation right with degenerative joint disease 
of the toes, right and left feet.  

In a February 2001 decision, the RO increased the rating for 
the bilateral foot disability (identified as pes planus with 
bunion, bilateral, postoperative, degenerative joint disease) 
to 30 percent effective from the date of the June 5, 2000 
increased rating claim.  

Analysis 

The veteran appealed the February 2001 decision, essentially 
seeking an effective date earlier than June 5, 2000, for the 
increase in the noncompensable rating for the bilateral foot 
disorder.  Specifically, he contended that the new 30 percent 
rating should be made effective from April 1993, when he 
submitted his initial claim for service connection.

The veteran claims, in part, that he would have pursued a 
claim for increase soon after the initial grant of service 
connection, but was dissuaded from doing so by individuals at 
the RO.  The Board notes that the file contains no evidence 
of an attempt to appeal either the June 1993 RO decision that 
granted service connection with a noncompensable rating or 
the December 1999 RO decision that denied an increase.  
Therefore these RO decisions are considered final.  38 
U.S.C.A. § 7105.  

Moreover, the veteran has failed to articulate any reasonable 
basis for upsetting the finality of either decision for 
reasons of clear and unmistakable error (CUE).  See  38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Thus the effective 
date for any later increase in the noncompensable rating for 
the bilateral foot disorder must be determined in relation to 
a new increased rating claim.
The law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2);  38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997);  
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

Here, a new claim for an increase in the noncompensable 
rating for the bilateral foot disorder was not received by 
the RO until June 5, 2000.  Under the cited legal authority, 
the noncompensable rating for the bilateral foot disorder may 
be increased from a date up to one year preceding VA receipt 
of the increased rating claim, if it is factually 
ascertainable that on such date the disability increased to a 
compensable level.  

Prior to June 5, 2000, the veteran's bilateral foot disorder 
was rated noncompensable under 38 C.F.R. § 4.71a, Code 5276.  
Under this code, a noncompensable rating is warranted for 
bilateral flat feet when symptoms are mild and relieved by a 
built-up shoe or arch support.  A 10 percent rating is 
assigned for moderate pes planus, with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
Achillis, pain on manipulation and use of the feet.  A 30 
percent rating is assigned for bilateral pes planus which is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  
38 C.F.R. § 4.71a, Code 5276.

Review of the medical records on file does not show that it 
is factually ascertainable that the disorders of the right 
and left feet increased beyond the noncompensable level based 
on Code 5276 within the year preceding the June 5, 2000.  
Such an increase is not shown under this criteria for rating 
disabilities of the feet until the October 2000 VA 
examination.

While an earlier effective date for an increase beyond the 
noncompensable level is not warranted under Code 5276, review 
of the medical records from within the year preceding the 
June 5, 2000 increased rating claim shows that it is indeed 
factually ascertainable that on September 24, 1999 (and at no 
earlier time), the veteran's right and left foot disorders 
had each increased in severity, to the 10 percent level under 
Code 5280.  Under Code 5280, a 10 percent evaluation is 
authorized for each foot for hallux valgus if operated upon 
with resection of the metatarsal head.  This Code provides 
for no higher rating than 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5280.  

Evidence supporting a 10 percent rating for each foot under 
Code 5280 is found in the VA outpatient treatment record 
dated September 24, 1999, that first documented a return of 
hallux valgus since surgery with pain across all metatarsal-
phalangeal joints and, in VA X-ray findings of the same date, 
which revealed bilateral mild hallux valgus deformities.  
Service medical records show the veteran underwent bilateral 
osteotomy (or resection) of the first metatarsal heads during 
service, and that the September 24, 1999 records document, 
for the first time, the return of the right and left 
postoperative hallux valgus deformities.  Consequently, an 
effective date of September 24, 1999, is warranted for an 
increase from the noncompensable rating to 10 percent (for 
each foot), but no higher. 

Given these circumstances, the ratings for the right and left 
foot disorders may each be individually increased to 10 
percent (under the criteria for rating hallux valgus), 
effective September 24, 1999; however, since the facts do not 
show a higher level of disability until the October 2000 VA 
examination, an earlier effective date for an increase above 
10 percent (for each foot) prior to the June 5, 2000 
effective date currently selected by the RO, is not possible. 


ORDER

Separate 10 percent disability ratings for the right foot and 
left foot are granted for the service-connected disabilities 
of both feet, with an effective date of September 24, 1999, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to an effective date earlier than June 5, 2000 
for the assignment of a higher rating above the separate 10 
percent ratings for service-connected disabilities of the 
feet is denied.


REMAND

As noted above, on November 9, 2000, the VCAA became law.  
Regulations implementing the VCAA have also been published.  
The VCAA and implementing regulations apply in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
Court provided guidance regarding notice requirements under 
the VCAA, indicating that VA must adequately identify the 
evidence necessary to substantiate the claim, the evidence 
presently of record, and the veteran's and VA's respective 
responsibilities in development of evidence.  Here, the 
veteran and his representative have never been apprised of 
the laws and regulations controlling the reopening of a claim 
with new and material evidence following a final denial. 

Additionally, testimony during the September 2004 hearing 
indicates that the veteran had recent treatment regarding his 
neck problems.  Records of this treatment are not on file.  
The Board also notes that while the veteran relates current 
neck and left shoulder problems to an inservice injury 
documented in the service medical records, records on file 
also show a pre-service injury to the left shoulder and head.  
The file contains no medical findings definitively 
identifying the nature and etiology of any current disability 
of the left shoulder or the neck.  A VA examination is 
indicated.

Turning to the claims for service connection for headaches 
and sinusitis, both on a direct basis, and as due to an 
undiagnosed illness related to service in the Persian Gulf 
War, VA has conceded that the veteran was exposed to 
environmental hazards in conjunction with his service in the 
Persian Gulf by its earlier grant of service connection for 
skin problems related to exposure to environmental hazards in 
the Gulf War.  

We note also that service medical records document treatment 
for headaches, nasal congestion, and sinus problems, and that 
medical records subsequent to service show nasal and sinus 
problems (with related sinus type headaches), diagnosed 
variously as chronic sinusitis, acute sinusitis, 
pansinusitis, rhinitis, and chronic sinusitis secondary to 
pre-service traumatic injury.  A detailed VA examination to 
determine the nature and etiology of any current sinus or 
headache disorder is indicated.

Finally, as to the claim for service connection for 
peripheral vascular disease on a direct basis, and as due to 
an undiagnosed illness related to service in the Persian Gulf 
War, we note that the RO denied the claim based on the lack 
of a diagnosis.  The record, however, contains competing 
diagnoses as to whether or not the veteran has peripheral 
vascular disease.  The April 2000 VA examination diagnosed 
peripheral vascular disease and the October 2000 VA 
examination indicated that peripheral vascular disease "does 
not appear to be present."  A new VA examination is 
necessary to reconcile these apparently conflicting findings.   

Prior to any examinations, all outstanding pertinent medical 
records should be obtained.  Records on file indicate that 
the veteran has filed a claim for Social Security 
Administration (SSA) disability benefits.  There are, 
however, no records on file pertaining to such benefits.  The 
Court has made it abundantly clear that the records 
concerning awards of Social Security disability benefits are 
relevant and must be obtained.  Masors v. Derwinski, 2 Vet. 
App. 181 (1992).  The RO should contact the SSA and attempt 
to obtain copies of any decision granting or denying benefits 
as well as any medical evidence used in reaching that 
decision.  

The veteran is advised that, at least in part, the purpose of 
the examinations requested in this remand is to obtain 
information or evidence (or both) that may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), his claims may 
be denied or decided based solely on the evidence of record 
in the event he fails to cooperate by attending the requested 
VA examinations.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, implementing 
regulations, interpretative precedent 
Court decisions, and any other applicable 
legal precedent.  In particular, the RO 
should ensure that the veteran and his 
representative are advised specifically 
of the laws and regulations pertaining to 
reopening claims, what he needs to 
establish entitlement to the benefits 
sought (i.e., what constitutes new and 
material evidence and what he needs to 
establish for entitlement to service 
connection, to include based on 
undiagnosed illness), what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be given the opportunity to respond.  

2.  The veteran should be asked to 
identify all sources of medical treatment 
(VA and non-VA) he received for neck and 
left shoulder problems, headaches, 
sinusitis, and peripheral vascular 
disease, including noted treatment 
received in recent months.  The RO should 
obtain complete copies of all treatment 
records from all identified sources which 
are not already in the claim file and 
associate them with the claim file.

3.  The RO should obtain from the Social 
Security Administration any records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Thereafter, the veteran should be 
scheduled for an examination by an 
orthopedic specialist to ascertain the 
nature and likely etiology of any current 
disability of the left shoulder or neck.  
All indicated testing should be done in 
this regard.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  Based 
on such review and examination of the 
veteran, a medical opinion should be 
provided based on the following:  

Based on the examination and thorough 
analysis of the evidence (with special 
attention to the inservice injury noted 
in the service medical records as well as 
the pre-service injury documented by the 
1976 hospital record, which is also in 
the service medical records) and with due 
regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of any such disability, whether 
it is at least as likely as not that any 
current neck disorder or left shoulder 
disorder is caused by or aggravated by 
the veteran's active service, 
specifically, to injuries sustained 
therein.  

The examiner should provide a detailed 
rationale for any opinion given.

5.  The veteran should be scheduled for 
VA examinations by appropriate physician 
specialists for his complaints of 
sinusitis, headaches, and peripheral 
vascular disease, in order to determine 
the nature and likely etiology of the 
claimed disabilities.  All indicated 
testing should be done in this regard.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiners prior to any 
examination.  Special attention should be 
given to the service medical records and 
evidence of possible pre-service trauma 
to he head, face and nose.  

(a) The examiners should note and detail 
the veteran's reported symptoms relating 
to each of his complaints regarding 
sinusitis (or other nasal problems), 
headaches, and peripheral vascular 
disease.
  
(b) The examiners should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.  

(c) If there are objective indications 
that the veteran is suffering symptoms of 
sinusitis (or other nasal problems), 
headaches, or peripheral vascular 
disease, the examiners should provide an 
opinion as to whether it is at least as 
likely as not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  In so doing, 
the examiners should rectify their 
conclusions with those of the examiners 
who performed prior examinations.

(i) As to any sinus, headache, or 
peripheral vascular disability 
currently diagnosed, the examiners 
should provide a medical opinion as 
to whether it is at least as likely 
as not that any such current 
disorders are related to service, 
including to service in the Persian 
Gulf War.  

(ii) If any of the manifestations 
involving sinuses, headaches, or the 
peripheral vascular system cannot be 
attributed to a clinically diagnosed 
illness, the examiner(s) should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Gulf War, or that the undiagnosed 
illness was caused by a supervening 
condition or event that occurred 
between the veteran's departure from 
service during the Gulf War or that 
the illness was the result of the 
veteran's abuse of alcohol or drugs.  

(d)  All opinions expressed should be 
supported by reference to pertinent 
evidence.  If there is disagreement with 
any medical opinions contained in the 
claims file, the reasons for the 
disagreement should be set forth in 
detail.   

6.  Prior to any further action by the 
RO, the veteran's representative must be 
given the opportunity to review the 
claims file and comment on the veteran's 
behalf.  

7.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should review and readjudicate the 
veteran's claims in light of any evidence 
added to the claims file since the last 
SSOC in March 2004.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
veteran unless he is notified.

The purpose of this remand is to ensure compliance with the 
VCAA and to assist in the development of these claims.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



